Motion for reargument granted, without costs, to the extent that the decretal paragraph of decision dated November 1, 1990 is amended to read as follows: "Judgment modified, on the law, without costs, by reversing so much thereof as granted the motions to dismiss those portions of the petition seeking relief other than monetary damages for alleged civil rights violations; motions to dismiss those portions of the petition seeking relief other than monetary damages for alleged civil rights violations denied; and, as so modified, affirmed.” and the ordering paragraph of order entered December 10, 1990 is amended to read as follows: "Ordered, that the judgment be modified, on the law, without costs, by reversing so much thereof as granted the motions to dismiss those portions of the petition seeking relief other than monetary damages for alleged civil rights violations; motions to dismiss those portions of the petition seeking relief other than monetary damages for alleged civil rights violations denied; and, as so modified, be affirmed.”
*900Motion for permission to appeal to the Court of Appeals denied, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur. [See, 167 AD2d 614.]